Criminal prosecution wherein Will Fred Locklear was indicated for an assault and battery with a deadly weapon, to wit, a shotgun, upon one Herbert Lowry, with intent to kill, and Dockery Brooks was charged in the same bill of indictment with aiding and abetting in the *Page 858 
commission of said crime; and also the said Locklear and Brooks were charged in another bill of indictment with resisting an officer while attempting to discharge the duties of his office.
The verdict of the jury was "Guilty" under both indictments. From the judgment pronounced thereon, the defendant Dockery Brooks appeals.
We are convinced from a careful examination of the record that the instant case has been tried in substantial compliance with the law bearing on the subject, and no ruling or action on the part of the trial court has been discovered by us which we apprehend should be held for reversible or prejudicial error. The validity of the trial must be upheld.
No error.